DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/06/2020 (“10-19-20 OA”), Applicants amended the specification and claims 1, 8, 13, 14, 16 and 19-20 in the response filed 12/31/2020 (“12/31/2020 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments, see 04/28/2021 Remarks, with respect to the rejection of claim 4 under 35 U.S.C. § 112 has been fully considered and is persuasive. The rejection of claim 4 under 35 U.S.C. § 112 has been withdrawn in view of the amendment(s).
Applicant's arguments, see 04/28/2021 Remarks, with respect to the rejection of claim(s) 1-2, 4-9 and 13-14 under 35 U.S.C. § 102 and claims 3, 10-12 and 15-20 under 35 U.S.C. § 102 have been fully considered but they are not persuasive. Please see current claim rejections below for further clarification as to how the prior art of reference teaches the new claim limitation(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 4-9 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al. (PG  Pub 2016/0276727; hereinafter Dang).

    PNG
    media_image1.png
    314
    633
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches an electronic package (para [0020-0040]) comprising: 
a package substrate 130;

a radio frequency (RF) waveguide 132/134/136 (para [0020];”integrated waveguides that are configured to enable high data rate communication between package components for use in systems having operating frequencies in the range of millimeter-wave frequencies to Terahertz frequencies and higher”) formed in the package substrate, the RF waveguide interconnecting the first silicon die or tile with the second silicon die or tile (see Fig. 1A); and a conductive interconnect 138 (para [0034]) in the package substrate (see Fig. 1A), the conductive interconnect interconnecting the first silicon die or tile with the second silicon die or tile (see Fig. 1A and para [0033-0036]).
	Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the RF waveguide 130 is to communicate ultra-high bandwidth RF signals (para [0020]) between the first silicon die 110 or tile and the second silicon die 120 or tile (para [0033]; “The integrated waveguide 132 provides a communication channel that allows the first and second IC chips 110 and 120 to communicate at high-speed data rates (e.g., data rates in the range of Gbps to hundreds of Gbps)”.  
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the RF waveguide 132/134/136 is coupled 150 to the 20 I/O block 116 of the first silicon die 110 or tile and the I/O block 126 of the second silicon die 120 or tile (see Fig. 1A above and para [0029-0033]).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches an electronic package 100 comprising: a package substrate 132; a first silicon chip 110 and a second silicon chip 120 attached to the package substrate (see Fig. 1A); and 25a multi-layer RF waveguide structure (annotated “waveguide” in Fig. 1A above; para [0020] and [0032-0033]) formed in the package substrate, the multi-layer RF waveguide structure interconnecting the first silicon chip and second silicon chip (see Fig. 1A above and para [0029-0033]); and a conductive interconnect 138 (para [0034]) in the package 
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the multi-layer RF waveguide structure 132/134/136 includes a first RF waveguide 134 and a second RF waveguide 136 interconnecting the first 30silicon chip 110 and the second silicon chip 120 (see Fig. 1A above and para [0029-0033]).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the first RF waveguide 134 is grounded co-planar RF waveguide (para [0029-0033]) and the second RF waveguide 136 is a coaxial waveguide (para [0029-0033]).  
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the first RF waveguide 134 and the second RF waveguide 136 share a common ground plane (para [0028-0033]).  
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the first RF waveguide 134 and the second RF waveguide 136 include a signal line to communicate ultra-high bandwidth RF signals between the first silicon chip 110 and second silicon chip 120 (para [0028-0033]).    
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 1 provided above, Dang teaches a computing system (title]) comprising: 
input and output devices 134,136; and  
25at least one integrated circuit die 110; the integrated circuit die includes a substrate 114; and at least two die areas (areas on 130 under 110 and 120) interconnected by a radio frequency (RF) waveguide 132/134/136 (para [0020]), the at least two die areas further interconnected by a conductive interconnect 138 in the substrate (see Fig. 1A).
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 1 provided above, Dang teaches
.
2.	Claim(s) 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran et al. (PG  Pub 2014/0154999; hereinafter Rofougaran).

    PNG
    media_image2.png
    337
    818
    media_image2.png
    Greyscale

	Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1 provided above, Rofougaran teaches a method for electronic package 100 (title]) comprising:
 5transmitting radio frequency (RF) signals (para [0021]) to a RF waveguide 150 (para [0014]  and [0017]) formed in a substrate (para [0016]; not indexed) of the electronic package from a first tile or die 110 (para [0016]; “chip”) in the electronic package (see Fig. 1); and 
receiving the transmitted RF signal (para [0020]) from the RF waveguide formed in the substrate of the electronic package by a second tile or die 120 i(para [0016]) in the electronic package (para [0014-0038]), wherein a conductive interconnect 138 in the substrate of the electronic package is further interconnecting the first tile or die with the second tile or die (para [0033-0036]).
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 1 provided above, Rofougaran teaches transmitting RF signals including modulating the RF signals using a high frequency carrier signal (para [0014-0038]).  
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 1 provided above, Rofougaran teaches modulating the RF signals uses a quadrature amplitude modulation (QAM) scheme (para [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
3.	Claims 3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, as applied to claim 2 and claim 14, respectively above.
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches the first silicon die 110 or tile includes an 15input/output (I/O) block 116 and the second silicon die or tile includes an I/O block 126, each I/O block is a broadband transceiver for RF signals (para [0032-0033] and [0044]) and to up and down convert frequencies of the RF signals.  
Note: The recited “to up and down convert frequencies of the RF signals” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the radio frequency (RF) waveguide, in the package substrate, interconnecting the first silicon die with the second silicon die, wherein each of the first and second silicon die include a broadband transceiver I/O block, which Dang clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 1 provided above, Dang teaches

Note: The recited “to up and down convert frequencies of the RF signals” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the radio frequency (RF) waveguide, in the package substrate, interconnecting the first silicon die with the second silicon die, wherein each of the first and second silicon die include a broadband transceiver I/O block, which Dang clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1 provided above, Dang teaches
the RF waveguide 132/134/136 is coupled to each I/O block 116,126 of the at least two die areas (see Fig. 1A above).  
4.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (PG Pub 2016/0276727; hereinafter Dang) and McFarland (PG Pub 2002/0074637; hereinafter McFarland).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches a device 100 comprising: a substrate 130; and 10a first die 110 attached to the substrate; a second die 120 attached to the substrate; a first radio frequency (RF) waveguide 132/134/136 (para [0020];”integrated waveguides that are configured to enable high data rate communication between package components for 
Although, Dang teaches the package structure 100 can have three or more IC chips attached to the substrate 130 (para [0032]), he does not explicitly teach the first die and second die are each a stacked die; wherein each of the first die and second die include a plurality of dies. 

    PNG
    media_image3.png
    330
    511
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1 provided above, McFarland teaches a stacked flip chip assembly 100 (title and para [0017]) comprising: a first stacked die 120; wherein the first stacked die comprises a plurality of dies 120,130,140 (para [0017]; “FIG. 1 shows an example embodiment of a stacked flip chip assembly 100. The stacked flip chip assembly 100 includes a substrate 110, and first, second, and third dies 120, 130, and 140. The first, second, and third dies 120, 130, and 130, can be formed from 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first die and second die of Dang, each comprise a plurality of stacked dies, as taught by McFarland, to “substantially enhances integrated circuit density and reliability in a multi-chip module” (Abstract). 
Regarding claim 11, refer to the figures cited above, in the combination of Dang and McFarland, Dang teaches a third die bonded to the substrate (para [0033]) and a second RF waveguide formed in the substrate, the second RF waveguide to interconnect the third stacked die with at least one of the first stacked die or second stacked die (para [0028-0033]), and McFarland teaches the third die can be a stacked die including a plurality of dies attached to the substrate (para [0017]).
Regarding claim 12, refer to the figures cited above, in the combination of Dang and McFarland, 15


20 Dang teaches the first 134 and second 136 RF waveguides are to communicate ultra-high bandwidth RF signals  (para [0020];”integrated waveguides that are configured to enable high data rate communication between package components for use in systems having operating frequencies in the range of millimeter-wave frequencies to Terahertz frequencies and higher”).
5.	Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran, as applied to claim 17 above, and further in view of Dang et al. (PG  Pub 2016/0276727; hereinafter Dang).
10Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1 provided above, Rofougaran teaches the RF signals (para [0020-0021]), he does not explicitly teach the RF signals as comprising “ultra-high bandwidth RF signals.”
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 1A provided above, Dang teaches an electronic package (para [0020-0040]) comprising: ultra-high bandwidth RF signals (para 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the waveguide, as taught by Dang, ”to enable high data rate communication between package components” (Abstract).
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Jiang et al. US Patent No. 9,842,813 teaches transmission line bridge interconnects

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895